Citation Nr: 0314386	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  02-11 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945 and from April 1946 to April 1967.  He died in 
November 2000.  The appellant is the veteran's surviving 
spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).


FINDINGS OF FACT

1.  The veteran died in November 2000.  The immediate cause 
of the veteran's death was cancer of the lungs, with other 
conditions listed in the death certificate being cardiac 
arrhythmia, diabetes mellitus and hypertension.  

2.  At the time of the veteran's death, service connection 
was in effect for chronic lumbosacral strain, evaluated as 10 
percent disabling.  

3.  Hypertension was not shown in service or for many years 
thereafter, and the evidence does not establish that 
hypertension or a service-connected disability caused or 
contributed materially or substantially to the cause of the 
veteran's death.




CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 1991 and 
Supp. 2002); 38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the cause of the veteran's death 
was related to his military service.  In particular, she has 
alleged that hypertension contributed to the veteran's death 
and had its onset in service.  

Initial matter - the VCAA

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  

The record reflects that the appellant has been informed of 
the various requirements of law pertaining to her appeal in 
the March 2002 Statement of the Case (SOC).  
Crucially, the appellant was notified by letter from the 
Board in April 2003 of the evidence necessary to substantiate 
her claim as well as the evidence she was expected to obtain 
and which evidence VA would obtain.  That three page letter 
specifically explained the VCAA in great detail.   

Based on the above, the Board concludes that the appellant 
has been amply informed of what is required of her and of VA 
in connection with her claim. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records and VA medical records.  
There is no indication that there exists any other evidence 
which has a bearing on this case.  The appellant and her 
representative have pointed to none, and the Board has 
identified none.

The Board has given thought as to whether the medical records 
in this case should be reviewed by a physician in order to 
determine whether there is a nexus between the veteran's 
service and his death.  However, in the absence of any 
evidence of hypertension in service, or any suggestion that a 
service-connected disability is implicated in the veteran's 
death, the Board believes that such records review would be a 
fruitless exercise.   

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.

Pertinent law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).

The service incurrence of hypertension/cardiovascular disease 
may be presumed if it is manifested to a degree of 10 percent 
within one year after discharge from a period of active 
service lasting 90 days or more.  38 U.S.C.A. §§ 1101, 1110, 
1112, 113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

In order to warrant a compensable (10 percent) evaluation 
under 38 C.F.R. § 4.104, Diagnostic Code 7101, the evidence 
would have to show diastolic pressure of predominantly 100 or 
more, or; systolic pressure of 160 or more, or a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  



Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991 and Supp. 2002); 
38 C.F.R. § 3.312 (2002).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c).

Factual background

The veteran's service medical records are negative for a 
diagnosis of hypertension.  These records show that the 
veteran's blood pressure at entry into service in 1942 was 
144/88.  At re-entry to service in 1946, the blood pressure 
was 124/88.  Blood pressure readings during his second period 
of service were 124/98 (April 1953), 132/94 (January 1962), 
and 116/78 (February 1966).  At discharge in 1967, blood 
pressure was 138/88.  

VA medical records show that in April 1970 the veteran 
complained of a three day history of chest pain.  His blood 
pressure was 158/94.  In May 1971, his blood pressure was 
140/98, and the diagnosis was hypertension with a 
questionable history of angina.  VA examination in July 1975 
resulted in a diagnosis of hypertensive arteriosclerotic 
heart disease.  

The veteran's death certificate indicates that he died in 
November 2000 at the age of 77.  The immediate cause of death 
was from cancer of the lungs.  Cardiac arrhythmia, diabetes 
mellitus and hypertension were also listed in the death 
certificate as causing death.  No autopsy was performed.

At the time of the veteran's death, service connection was in 
effect for chronic lumbosacral strain, evaluated as 10 
percent disabling.  

Analysis

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury; and (3) medical nexus evidence linking (1) 
and (2).  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In this case, element (1) has obviously been met.  With 
respect to element (2), in-service incurrence of disease, the 
appellant's sole contention is that the hypertension that 
contributed to the veteran's death had its onset in service, 
as evidenced by certain blood pressure readings in service 
which were in the hypertensive range.  Her representative has 
stated that the matter of the veteran's lung cancer and 
diabetes not being connected to his service is not in 
dispute.  The Board also notes that the appellant has not 
contended that the veteran's service-connected back 
disability is in any way contributed to his death.  

The medical evidence of record indicates that there was no 
diagnosis of hypertension in service or within the one year 
presumptive period.  The appellant points to two isolated 
elevated blood pressure readings, 124/98 in April 1953 and 
132/94 in January 1962, as evidence of hypertension in 
service.  

In that connection, the Board notes that Diagnostic Code 7101 
[hypertensive vascular disease (hypertension and isolated 
systolic hypertension)] of the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), provides in Note 1 
that "Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominately 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood 
pressure of less than 9 mm."  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2002).  See also the Court's discussion 
of this subject in Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992). 

In short, isolated elevated blood pressure readings, in this 
case many years apart, do not constitute evidence of 
hypertension.  Medical evidence pertaining to hypertension 
indicates that it was not present during service or for 
several years thereafter.  Thus, since hypertension was not 
diagnosed in service or within the one year presumptive 
period after service, the Board is unable to conclude that 
the isolate elevated blood pressure readings in service 
represented hypertension or cardiovascular disease.  Element 
(2) has not been met, and the appellant's claim fails on that 
basis alone.

Additionally, no competent medical professional has related 
the veteran's heart disease and or his death to elevated 
blood pressure readings in service or to any other incident 
of service.    

In essence, the appellant's presentation consists of her own 
statements to the effect that (1) the veteran had 
hypertension and/or heart disease during service and/or 
during the one year presumptive period thereafter or (2) the 
veteran's heart disease was related to service, in particular 
isolated high blood pressure readings during service.  
However, lay persons without medical training, such as the 
appellant, are not considered competent to offer medical 
opinions regarding causation or diagnosis.  The record does 
not show that the appellant possesses the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, element (3), medical 
nexus, has also not been met.

In short, for the reasons and bases stated above, the Board 
is of the opinion that the preponderance of the evidence does 
not support the conclusion that the veteran's death was 
causally related to service.  Accordingly, the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

